In my opinion a material portion of the evidence in this case — all that part pertaining to the alleged oral confession made by appellant to the officers — was inadmissible.
It is not disputed that appellant was taken into custody and held without any warrant of arrest and was not "forthwith" taken before a magistrate, as required by the provisions of 3729, Pope's Digest. During the time he was thus illegally detained the alleged confession was obtained.
My views on the inadmissibility of such a confession are set forth fully in my dissenting opinion in the case of State v. Browning, 206 Ark. 791, 178 S.W.2d 77; and it is unnecessary to reiterate them here. Some recent decisions of the Supreme Court of the United States which support these views are: Ashcraft v. State of Tennessee,322 U.S. 143, 88 L. Ed. 1193, 64 S. Ct. 921, and Haley v. State of Ohio, 332 U.S. 596, 68 S. Ct. 302.
The confession was obtained through a violation of appellant's rights under the statute above cited and under the "due process" clauses of the state and federal constitutions. Therefore it ought not to have been received in evidence.
Courts should see to it that every accused person receives in full measure the protection that our federal *Page 968 
and state constitutions, as well as our statutes, provide for him; and neither heinousness of the crime with which he is charged nor apparent obviousness of his guilt ought ever to swerve us from this high duty.